                Case 2:21-cv-04296-MCS-KS      Document
                              UNITED STATES DISTRICT COURT,1CENTRAL
                                                              Filed 05/24/21
                                                                     DISTRICT OFPage  1 of 25 Page ID #:1
                                                                                 CALIFORNIA
                                                                             CIVIL COVER SHEET
I. (a) PLAINTIFFS ( Check box if you are representing yourself                     )        DEFENDANTS                 ( Check box if you are representing yourself                   )
Deana Lozano, individually and on behalf of all those similarly situated                     Bowmar Nutrition, LLC
                                                                                             5461 Miller Paul Rd.
                                                                                             Westerville, OH 43082

(b) County of Residence of First Listed Plaintiff               Los Angeles, CA             County of Residence of First Listed Defendant                          Cuyahoga, Ohio
(EXCEPT IN U.S. PLAINTIFF CASES)                                                            (IN U.S. PLAINTIFF CASES ONLY)

(c) Attorneys (Firm Name, Address and Telephone Number) If you are                          Attorneys (Firm Name, Address and Telephone Number) If you are
representing yourself, provide the same information.                                        representing yourself, provide the same information.
Charles C. Weller (SBN 207034); CHARLES C. WELLER APC; 11412 Corley Court; San
Diego, CA 92126; legal@cweller.com; (858) 414-7465



II. BASIS OF JURISDICTION (Place an X in one box only.)                             III. CITIZENSHIP OF PRINCIPAL PARTIES-For Diversity Cases Only
                                                                                         (Place an X in one box for plaintiff and one for defendant)
                                                                                                                 PTF         DEF                                            PTF       DEF
    1. U.S. Government                  3. Federal Question (U.S.                                                      1           1   Incorporated or Principal Place            4         4
                                                                                    Citizen of This State
    Plaintiff                           Government Not a Party)                                                                        of Business in this State
                                                                                    Citizen of Another State           2           2   Incorporated and Principal Place           5         5
                                                                                                                                       of Business in Another State
    2. U.S. Government                  4. Diversity (Indicate Citizenship          Citizen or Subject of a
                                                                                    Foreign Country                    3           3 Foreign Nation                               6         6
    Defendant                           of Parties in Item III)

IV. ORIGIN (Place an X in one box only.)
                                                                                                                                               6. Multidistrict        8. Multidistrict
     1. Original        2. Removed from             3. Remanded from         4. Reinstated or         5. Transferred from Another                 Litigation -            Litigation -
       Proceeding          State Court                 Appellate Court          Reopened                 District (Specify)                       Transfer                Direct File


V. REQUESTED IN COMPLAINT: JURY DEMAND:                                   Yes          No       (Check "Yes" only if demanded in complaint.)
CLASS ACTION under F.R.Cv.P. 23:                        Yes         No                        MONEY DEMANDED IN COMPLAINT: $ 5,000,000
VI. CAUSE OF ACTION (Cite the U.S. Civil Statute under which you are filing and write a brief statement of cause.       Do not cite jurisdictional statutes unless diversity.)
Class action lawsuit under 28 U.S.C. § 1332(d) alleging violations of the California Unfair Competition Law and False Advertising Law.


VII. NATURE OF SUIT (Place an X in one box only).
     OTHER STATUTES                  CONTRACT             REAL PROPERTY CONT.               IMMIGRATION                    PRISONER PETITIONS                     PROPERTY RIGHTS
    375 False Claims Act           110 Insurance               240 Torts to Land            462 Naturalization               Habeas Corpus:                  820 Copyrights
                                                                                            Application                     463 Alien Detainee
    376 Qui Tam                    120 Marine                   245 Tort Product                                                                             830 Patent
    (31 USC 3729(a))                                            Liability                 465 Other                         510 Motions to Vacate
                                   130 Miller Act               290 All Other Real        Immigration Actions               Sentence                         835 Patent - Abbreviated
    400 State                                                                                                               530 General                      New Drug Application
    Reapportionment                                             Property                      TORTS
                                    140 Negotiable                                                                          535 Death Penalty
    410 Antitrust                   Instrument                      TORTS               PERSONAL PROPERTY                                                    840 Trademark
                                    150 Recovery of           PERSONAL INJURY                                                   Other:                       880 Defend Trade Secrets Act
    430 Banks and Banking                                                                 370 Other Fraud
                                    Overpayment &              310 Airplane                                                 540 Mandamus/Other               of 2016 (DTSA)
    450 Commerce/ICC                Enforcement of                                          371 Truth in Lending
                                                               315 Airplane                                                                                       SOCIAL SECURITY
    Rates/Etc.                      Judgment                   Product Liability                                            550 Civil Rights
    460 Deportation                                                                         380 Other Personal
                                    151 Medicare Act           320 Assault, Libel &         Property Damage                 555 Prison Condition             861 HIA (1395ff)
    470 Racketeer Influ-                                       Slander
    enced & Corrupt Org.            152 Recovery of                                         385 Property Damage                                              862 Black Lung (923)
                                                               330 Fed. Employers'                                       560 Civil Detainee
                                    Defaulted Student                                       Product Liability            Conditions of
    480 Consumer Credit                                        Liability                                                                                     863 DIWC/DIWW (405 (g))
                                    Loan (Excl. Vet.)                                        BANKRUPTCY                  Confinement
    485 Telephone                                              340 Marine                                                                                    864 SSID Title XVI
    Consumer Protection Act        153 Recovery of                                          422 Appeal 28              FORFEITURE/PENALTY
                                                               345 Marine Product           USC 158
    490 Cable/Sat TV               Overpayment of              Liability                                                625 Drug Related                     865 RSI (405 (g))
                                   Vet. Benefits                                            423 Withdrawal 28           Seizure of Property 21
    850 Securities/Com-                                        350 Motor Vehicle            USC 157                     USC 881                                   FEDERAL TAX SUITS
    modities/Exchange              160 Stockholders'
                                   Suits                       355 Motor Vehicle             CIVIL RIGHTS                690 Other                           870 Taxes (U.S. Plaintiff or
    890 Other Statutory                                        Product Liability                                                                             Defendant)
    Actions                         190 Other                                               440 Other Civil Rights                 LABOR
                                                               360 Other Personal                                                                            871 IRS-Third Party 26 USC
    891 Agricultural Acts           Contract                   Injury                       441 Voting                      710 Fair Labor Standards         7609
                                                                                                                            Act
    893 Environmental              195 Contract                362 Personal Injury-
                                   Product Liability           Med Malpratice               442 Employment                  720 Labor/Mgmt.
    Matters                                                                                 443 Housing/                    Relations
    895 Freedom of Info.           196 Franchise               365 Personal Injury-
                                                               Product Liability            Accommodations
    Act                                                                                                                     740 Railway Labor Act
                                   REAL PROPERTY                                            445 American with
    896 Arbitration                                            367 Health Care/                                             751 Family and Medical
                                   210 Land                    Pharmaceutical               Disabilities-
    899 Admin. Procedures                                                                   Employment                      Leave Act
                                   Condemnation                Personal Injury
    Act/Review of Appeal of                                    Product Liability            446 American with               790 Other Labor
                                   220 Foreclosure
    Agency Decision                                                                         Disabilities-Other              Litigation
                                                               368 Asbestos
    950 Constitutionality of       230 Rent Lease &            Personal Injury                                              791 Employee Ret. Inc.
                                                                                            448 Education
    State Statutes                 Ejectment                   Product Liability                                            Security Act

FOR OFFICE USE ONLY:                     Case Number:
CV-71 (10/20)                                                                   CIVIL COVER SHEET                                                                         Page 1 of 3
                Case 2:21-cv-04296-MCS-KS      Document
                              UNITED STATES DISTRICT COURT,1CENTRAL
                                                              Filed 05/24/21
                                                                     DISTRICT OFPage  2 of 25 Page ID #:2
                                                                                 CALIFORNIA
                                                                                 CIVIL COVER SHEET

VIII. VENUE: Your answers to the questions below will determine the division of the Court to which this case will be initially assigned. This initial assignment is subject
to change, in accordance with the Court's General Orders, upon review by the Court of your Complaint or Notice of Removal.
QUESTION A: Was this case removed
from state court?                                                   STATE CASE WAS PENDING IN THE COUNTY OF:                                     INITIAL DIVISION IN CACD IS:
                    Yes         No
                                                         Los Angeles, Ventura, Santa Barbara, or San Luis Obispo                                            Western
If "no, " skip to Question B. If "yes," check the
box to the right that applies, enter the                 Orange                                                                                             Southern
corresponding division in response to
Question E, below, and continue from there.              Riverside or San Bernardino                                                                         Eastern



QUESTION B: Is the United States, or B.1. Do 50% or more of the defendants who reside in                             YES. Your case will initially be assigned to the Southern Division.
one of its agencies or employees, a  the district reside in Orange Co.?                                              Enter "Southern" in response to Question E, below, and continue
PLAINTIFF in this action?                                                                                            from there.
                                                    check one of the boxes to the right
                    Yes         No
                                                                                                                     NO. Continue to Question B.2.

                                                    B.2. Do 50% or more of the defendants who reside in              YES. Your case will initially be assigned to the Eastern Division.
If "no, " skip to Question C. If "yes," answer      the district reside in Riverside and/or San Bernardino           Enter "Eastern" in response to Question E, below, and continue
Question B.1, at right.                             Counties? (Consider the two counties together.)                  from there.

                                                    check one of the boxes to the right                              NO. Your case will initially be assigned to the Western Division.
                                                                                                                     Enter "Western" in response to Question E, below, and continue
                                                                                                                     from there.

QUESTION C: Is the United States, or C.1. Do 50% or more of the plaintiffs who reside in the                         YES. Your case will initially be assigned to the Southern Division.
one of its agencies or employees, a  district reside in Orange Co.?                                                  Enter "Southern" in response to Question E, below, and continue
DEFENDANT in this action?                                                                                            from there.
                                                    check one of the boxes to the right
                    Yes         No
                                                                                                                     NO. Continue to Question C.2.

                                                    C.2. Do 50% or more of the plaintiffs who reside in the          YES. Your case will initially be assigned to the Eastern Division.
If "no, " skip to Question D. If "yes," answer      district reside in Riverside and/or San Bernardino               Enter "Eastern" in response to Question E, below, and continue
Question C.1, at right.                             Counties? (Consider the two counties together.)                  from there.

                                                    check one of the boxes to the right                              NO. Your case will initially be assigned to the Western Division.
                                                                                                                     Enter "Western" in response to Question E, below, and continue
                                                                                                                     from there.
                                                                                                                A.                         B.                             C.
                                                                                                                                    Riverside or San            Los Angeles, Ventura,
QUESTION D: Location of plaintiffs and defendants?                                                    Orange County                Bernardino County            Santa Barbara, or San
                                                                                                                                                                 Luis Obispo County
Indicate the location(s) in which 50% or more of plaintiffs who reside in this district
reside. (Check up to two boxes, or leave blank if none of these choices apply.)
Indicate the location(s) in which 50% or more of defendants who reside in this
district reside. (Check up to two boxes, or leave blank if none of these choices
apply.)

                D.1. Is there at least one answer in Column A?                                                 D.2. Is there at least one answer in Column B?
                                        Yes              No                                                                           Yes            No
                    If "yes," your case will initially be assigned to the                                         If "yes," your case will initially be assigned to the
                                 SOUTHERN DIVISION.                                                                             EASTERN DIVISION.
     Enter "Southern" in response to Question E, below, and continue from there.                                  Enter "Eastern" in response to Question E, below.
                          If "no," go to question D2 to the right.                                           If "no," your case will be assigned to the WESTERN DIVISION.
                                                                                                                 Enter "Western" in response to Question E, below.


QUESTION E: Initial Division?                                                                                               INITIAL DIVISION IN CACD

Enter the initial division determined by Question A, B, C, or D above:                       WESTERN
QUESTION F: Northern Counties?
Do 50% or more of plaintiffs or defendants in this district reside in Ventura, Santa Barbara, or San Luis Obispo counties?                                    Yes              No
 CV-71 (10/20)                                                                     CIVIL COVER SHEET                                                                      Page 2 of 3
                Case 2:21-cv-04296-MCS-KS      Document
                              UNITED STATES DISTRICT COURT,1CENTRAL
                                                              Filed 05/24/21
                                                                     DISTRICT OFPage  3 of 25 Page ID #:3
                                                                                 CALIFORNIA
                                                                             CIVIL COVER SHEET

IX(a). IDENTICAL CASES: Has this action been previously filed in this court?                                                                         NO                  YES

        If yes, list case number(s):

IX(b). RELATED CASES: Is this case related (as defined below) to any civil or criminal case(s) previously filed in this court?
                                                                                                                                                     NO                  YES
        If yes, list case number(s):


        Civil cases are related when they (check all that apply):

                    A. Arise from the same or a closely related transaction, happening, or event;

                    B. Call for determination of the same or substantially related or similar questions of law and fact; or

                    C. For other reasons would entail substantial duplication of labor if heard by different judges.

        Note: That cases may involve the same patent, trademark, or copyright is not, in itself, sufficient to deem cases related.



        A civil forfeiture case and a criminal case are related when they (check all that apply):

                    A. Arise from the same or a closely related transaction, happening, or event;

                    B. Call for determination of the same or substantially related or similar questions of law and fact; or
                    C. Involve one or more defendants from the criminal case in common and would entail substantial duplication of
                    labor if heard by different judges.


X. SIGNATURE OF ATTORNEY
(OR SELF-REPRESENTED LITIGANT): /s/ Charles C. Weller                                                                               DATE:      May 24, 2021

Notice to Counsel/Parties: The submission of this Civil Cover Sheet is required by Local Rule 3-1. This Form CV-71 and the information contained herein
neither replaces nor supplements the filing and service of pleadings or other papers as required by law, except as provided by local rules of court. For
more detailed instructions, see separate instruction sheet (CV-071A).




Key to Statistical codes relating to Social Security Cases:

     Nature of Suit Code       Abbreviation                    Substantive Statement of Cause of Action
                                                   All claims for health insurance benefits (Medicare) under Title 18, Part A, of the Social Security Act, as amended. Also,
        861                       HIA              include claims by hospitals, skilled nursing facilities, etc., for certification as providers of services under the program.
                                                   (42 U.S.C. 1935FF(b))

        862                       BL               All claims for "Black Lung" benefits under Title 4, Part B, of the Federal Coal Mine Health and Safety Act of 1969. (30 U.S.C.
                                                   923)

        863                       DIWC             All claims filed by insured workers for disability insurance benefits under Title 2 of the Social Security Act, as amended; plus
                                                   all claims filed for child's insurance benefits based on disability. (42 U.S.C. 405 (g))

        863                       DIWW             All claims filed for widows or widowers insurance benefits based on disability under Title 2 of the Social Security Act, as
                                                   amended. (42 U.S.C. 405 (g))


        864                       SSID             All claims for supplemental security income payments based upon disability filed under Title 16 of the Social Security Act, as
                                                   amended.

        865                       RSI              All claims for retirement (old age) and survivors benefits under Title 2 of the Social Security Act, as amended.
                                                   (42 U.S.C. 405 (g))




CV-71 (10/20)                                                                  CIVIL COVER SHEET                                                                   Page 3 of 3
Case 2:21-cv-04296-MCS-KS Document 1 Filed 05/24/21 Page 4 of 25 Page ID #:4




                IN THE UNITED STATES DISTRICT COURT
               FOR THE CENTRAL DISTRICT OF CALIFORNIA


    DEANA LOZANO, individually and           )
    on behalf of all those similarly         )
    situated,                                )
                                             )   No. ________________________
                                  Plaintiff, )
                                             )   JURY TRIAL DEMANDED
    v.                                       )
                                             )
    BOWMAR NUTRITION, LLC, an                )
    Iowa limited liability company,          )
                                             )
                                Defendant.
   _________________________________

                         CLASS ACTION COMPLAINT

         1.     Millions of Americans use protein supplements and food

   replacements derived from whey protein to meet weight loss, fitness, and

   general health goals. These consumers carefully monitor their protein intake

   for maximum effectiveness in meeting these goals. The accuracy of nutritional

   labels identifying the protein content of these products is therefore centrally

   important to satisfying these consumers’ needs and expectations.

         2.     Whey-derived protein supplements and food replacement items

   are available—at a premium price—from Defendant Bowmar Nutrition, LLC

   (“Bowmar”). The Products manufactured by Bowmar include various powders,

   bars, frostings, nut spreads, and snacks containing or derived from whey

   protein isolate.




                                         1
Case 2:21-cv-04296-MCS-KS Document 1 Filed 05/24/21 Page 5 of 25 Page ID #:5




         3.     But Defendant’s whey protein Products provide substantially less

   protein than is stated on the federally mandated nutritional label and

   represented in Defendant’s website and social media advertising. In addition,

   testing reveals that many other statements on the nutritional labels are false

   and deceptive, with material differences as to calories, fats, and various

   nutrients. The labels’ claims were false, inaccurate, and misleading, and the

   labels and advertising violate federal and state laws and regulations requiring

   accuracy in nutritional labels.

         4.     Thousands of consumers, including Plaintiff Deana Lozano,

   purchased the Products in reliance on Defendant’s marketing claims, and

   especially on the false and misleading nutritional label. Defendant reaped

   millions of dollars in profits from these consumers, who received an inadequate

   product sold under false pretenses.

         5.     Under the laws of the state of California (and every other state),

   Defendant has engaged in unfair and deceptive trade practices, sold goods

   under false pretenses, and defrauded its customers of the benefit of their

   bargain. This Court should enter a declaratory judgment finding that

   Defendant violated the California Unfair Competition Law (“UCL”) and False

   Advertising Law (“FAL”) and grant equitable and other relief to the extent

   permitted by law.




                                          2
Case 2:21-cv-04296-MCS-KS Document 1 Filed 05/24/21 Page 6 of 25 Page ID #:6




                                      PARTIES

         6.     Plaintiff Deana Lozano is, and at all times relevant has been, a

   resident of Los Angeles, California, which is located in this district.

         7.     Plaintiff purchased at least the following Products that she

   asserts featured misleading and deceptive labelling statements as alleged

   herein:

                  PRODUCT                      DATE PURCHASED                 PRICE
                                                                               PAID
    Birthday Cake Protein Powder               February 22, 2019             $69.99
    Hazelnut Coffee Protein Powder             April 28, 2019                $34.99
    Hazelnut Coffee Protein Powder             May 27, 2019                  $69.99
    Crunch Berry Almond Spread                 July 15, 2019                 $9.99
    Lemon Cookie Almond Spread                 August 2, 2019                $9.99
    Apple Pie Almond Spread                    August 2, 2019                $9.99
    Crunch Berry Almond Spread                 August 2, 2019                $9.99
    Pumpkin Spice Protein Powder               August 12, 2019               $34.99
    Blueberry Cheesecake Protein               September 18, 2019            $8.99
    Sampler
    Chocolate Hazelnut Almond Spread           September 18, 2019            $9.99
    Pecan Pie Almond Spread                    November 8, 2019              $9.99
    Pumpkin Pie Almond Spread                  November 8, 2019              $9.99
    Hazelnut Coffee Protein Powder             February 18, 2021             $64.99
    Birthday Cake Protein Powder               February 18, 2021             $64.99
    Confetti Cake Frosting                     March 7, 2021                 $9.99


         8.     Defendant Bowmar Nutrition, LLC is an Iowa limited liability

   company with its principal place of business in Westlake, Ohio.

                          JURISDICTION AND VENUE

         9.     This Court has subject matter jurisdiction over this action

   pursuant to the Class Action Fairness Act, Pub. L. 109-2, 119 Stat. 4 (codified

   in scattered sections of Title 28 of the United States Code); specifically, under

                                           3
Case 2:21-cv-04296-MCS-KS Document 1 Filed 05/24/21 Page 7 of 25 Page ID #:7




   28 U.S.C. § 1332(d), which provides for the original jurisdiction of the federal

   district courts over “any civil action in which the matter in controversy exceeds

   the sum or value of $5,000,000, exclusive of interest and costs, and [that] is a

   class action in which . . . any member of a class of plaintiffs is a citizen of a

   State different from any defendant.” 28 U.S.C. § 1332(d)(2)(A).

         10.    Plaintiff is a citizen of a state different from defendant and seeks

   to represent other Class members who are citizens of states different from the

   Defendant.

         11.    The matter in controversy in this case exceeds $5,000,000 in the

   aggregate, exclusive of interests and costs.

         12.    In addition, “the number of members of all proposed plaintiff

   classes in the aggregate” is greater than 100. See 28 U.S.C. § 1332(d)(5)(B).

         13.    Alternatively, this Court has diversity jurisdiction over this

   action pursuant to 28 U.S.C. § 1332.

         14.    This Court has personal jurisdiction over Defendant because this

   action arises out of and relates to Bowmar’s contacts with this forum.

         15.    Those contacts include but are not limited to sales of the Products

   directly to commercial and individual consumers located in this district,

   including Plaintiff; shipping the Products to commercial and individual

   consumers in this district, including Plaintiff; knowingly directing advertising

   and marketing materials concerning the Products into this district through

   wires and mails, both directly and through electronic and print publications


                                          4
Case 2:21-cv-04296-MCS-KS Document 1 Filed 05/24/21 Page 8 of 25 Page ID #:8




   that are directed to commercial and individual consumers in this district; and

   operating an e-commerce web site that offers the Products for sale to

   commercial and individual consumers in this district, as well as offering the

   Products for sale through third-party e-commerce websites, through both of

   which commercial and individual consumers residing in this district have

   purchased the Products.

         16.    Bowmar knowingly directs electronic activity and ships the

   Products into this district with the intent to engage in business interactions

   for profit, and it has in fact engaged in such interactions, including the sale of

   the Products to Plaintiff.

         17.    Bowmar also sells the Products to retailers and wholesalers in

   this district for the purpose of making the Products available for purchase by

   individual consumers in this district.

         18.    Plaintiff’s losses and those of other Class members were

   sustained in this district.

         19.    Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because a

   substantial part of the events or omissions giving rise to Plaintiff’s claims

   occurred within this district.

         20.    Venue is also proper pursuant to 28 U.S.C. § 1391(c)(2) because

   this Court maintains personal jurisdiction over defendant.




                                            5
Case 2:21-cv-04296-MCS-KS Document 1 Filed 05/24/21 Page 9 of 25 Page ID #:9




                               FACTUAL ALLEGATIONS

          21.     Millions of Americans use protein powders and replacement foods

   to supplement their diet, reduce appetite, and gain muscle. Consumers of

   protein supplements and other replacement foods carefully measure their

   protein intake to maximize muscle growth and achieve the most efficient

   results from their workout and exercise programs. Protein supplements

   derived from a variety of protein sources are currently available for purchase.

          22.     Globally, consumer purchases of protein supplements in 2018

   were         valued    at     as      much      as     $14      billion.    See

   https://www.grandviewresearch.com/industry-analysis/protein-supplements-

   market.

          23.     Bowmar Nutrition manufactures, formulates, and/or distributes

   inter alia a line of nut-based spreads, frostings, popcorn snacks, bars, and

   powders containing whey protein isolate. These whey (i.e., dairy-derived)

   protein Products are designed for use by persons who are concerned about

   obtaining adequate protein and who want to replace comparable food products

   with high-protein alternatives.

          24.     In addition to being advertised as “delicious” and “tasty,” these

   Products are fortified with whey protein and are specifically formulated and




                                           6
Case 2:21-cv-04296-MCS-KS Document 1 Filed 05/24/21 Page 10 of 25 Page ID #:10




    advertised       as       being       “high       protein.”     See,       e.g.,

    https://bowmarnutrition.com/products/bowmar-almond-butter.1

          25.    The nut-based protein spreads are derived from cashews,

    hazelnuts, almonds, and peanuts and come in a variety of flavors to entice

    consumers, including lemon cookie, snickerdoodle, chocolate hazelnut,

    cornbread, and maple bacon doughnut. Other purportedly high-protein

    products are formulated with flavors such as ranch (popcorn snacks), coffee

    cake (bars), pumpkin spice or fruit cereal (powders); and confetti or cream

    cheese (frosting).

          26.    On the front labels of its Products, Bowmar Nutrition specifically

    advertises these spreads, frostings, powders, and protein bars as providing

    specific amounts of protein per serving. These protein claims are repeated on

    the “Nutrition Facts” portion of the Products’ labels.

          27.    Bowmar Nutrition also claims that its whey protein Products

    provide a number of health benefits, including serving as “a healthy meal

    replacement with a range of amino acids to stimulate muscle growth,”

    https://bowmarnutrition.com/products/protein-pumpkin-spice, or helping to

    reduce caloric intake because their high protein content will “fill[ ] you up,”

    https://bowmarnutrition.com/products/protein-bars.




    1
      All citations to the Bowmar Nutrition website are accurate and reflect the
    content of that site as of January 8, 2021.
                                            7
Case 2:21-cv-04296-MCS-KS Document 1 Filed 05/24/21 Page 11 of 25 Page ID #:11




          28.    Defendant has a duty under Federal law to state the nutritional

    content of its Products accurately in the nutritional facts label and in its

    marketing materials. All of these representations also constitute an express

    warranty regarding the Products’ protein content.

          29.    However, based upon testing commissioned by undersigned

    counsel and performed by reputable, independent laboratories that specialize

    in nutritional analysis of food products, each serving of the Products contains

    less than the represented amount of protein. The variances range from a 15

    percent shortfall from stated values for the protein bars, through

    approximately a 50 percent shortfall for varieties of the nut spreads, to up to a

    60 percent or more shortfall for the protein powders and frostings.

          30.    Because the Products are “Class I” foods (i.e., “fortified or

    fabricated” foods), the Products must contain protein in amounts “at least

    equal to the value for that nutrient declared on the label.” 21 C.F.R.

    § 101.9(g)(4)(i). That is, these variances from stated nutritional claims are

    unlawful under Federal law. In addition, the variances tend to move in one

    direction, i.e., the Products consistently overstate their actual protein content.

          31.    Concurrent with the filing of this Class Action Complaint,

    Plaintiff will serve a demand letter on Defendant pursuant to the California

    Consumer Legal Remedies Act, Cal. Civ. Code § 1782.




                                            8
Case 2:21-cv-04296-MCS-KS Document 1 Filed 05/24/21 Page 12 of 25 Page ID #:12




          32.    Plaintiff reserves the right to amend this Complaint to add

    further Products showing similar discrepancies and misstatements in protein

    content as testing continues.

          33.    Nutritional labels are the chief means by which food product

    manufacturers convey critical information to consumers, and consumers have

    been conditioned to rely on the accuracy of the claims made on these labels. As

    the California Supreme Court stated in a case involving alleged violations of

    the UCL and FAL, “Simply stated: labels matter. The marketing industry is

    based on the premise that labels matter, that consumers will choose one

    product over another similar product based on its label.” Kwikset Corp. v.

    Superior Court, 51 Cal.4th 310, 328 (2011).

          34.    Given the Defendant’s advertising material and other assurances,

    consumers including Plaintiff reasonably understood Defendant’s statements

    to mean that each serving of the Product contained the grams of protein per

    serving that were advertised and represented. These statements were false.

          35.    Consumers, including Plaintiff, reasonably relied on Defendant’s

    statements such that they would not have purchased the Products from

    Defendant if the truth about the Products’ protein nutrient content were

    known, or would have only been willing to pay a substantially reduced price

    for the Products had they known that Defendant’s representations were false

    and misleading.




                                          9
Case 2:21-cv-04296-MCS-KS Document 1 Filed 05/24/21 Page 13 of 25 Page ID #:13




          36.      Consumers especially rely on the nutritional claims made by food

    product manufacturers such as Bowmar, which explicitly markets its Products

    to persons who are eating a tailored diet in order to achieve specific nutritional,

    health, and fitness goals and who require specific amounts of protein as part

    of their eating plan.

                               COUNT 1
     VIOLATION OF CALIFORNIA BUSINESS & PROFESSIONS CODE
           SECTION 17200 ET SEQ. — “UNFAIR” CONDUCT
                (On Behalf of the California Subclass)

          35.      Plaintiff realleges the preceding paragraphs as if fully set forth

    herein and, to the extent necessary, pleads this cause of action in the

    alternative.

          36.      Plaintiff has standing to pursue this claim as Plaintiff has

    suffered injury in fact and has lost money or property as a result of Bowmar’s

    actions as set forth above.

          37.      Class members have suffered injury in fact and have lost money

    or property as a result of Bowmar’s actions as set forth above.

          38.      Bowmar’s actions as alleged in this Complaint constitute “unfair”

    conduct within the meaning of California Business and Professions Code

    Section 17200, et seq.

          39.      Bowmar’s business practices, as alleged herein, are “unfair”

    because Defendant deceptively failed to reveal facts that are material in light

    of the protein nutrient content representations that were made.



                                             10
Case 2:21-cv-04296-MCS-KS Document 1 Filed 05/24/21 Page 14 of 25 Page ID #:14




          40.      As a result of this “unfair” conduct, Plaintiff and members of the

    Class expended money they would not otherwise have spent and received a

    lower quality product that did not provide the benefit they were assured it

    would provide.

          41.      Defendant’s    wrongful    business   practices   alleged   herein

    constituted, and continue to constitute, a continuing course of unfair

    competition since it continues to market and sell its products in a manner that

    offends public policy and/or in a fashion that is immoral, unethical, oppressive,

    unscrupulous and/or substantially injurious to its customers

          42.      Pursuant to Business and Professions Code Section 17203,

    Plaintiff and the California Subclass seek an order of this court enjoining

    Bowmar from continuing to engage in “unfair” business practices and any other

    act prohibited by law, including those acts set forth in this Complaint.

          43.      Plaintiff and the California Subclass also seek an order requiring

    Defendant to make full restitution of all monies it has wrongfully obtained

    from Plaintiff and the class, along with all other relief allowable under

    Business and Professions Code Section 17200, et seq.

                               COUNT 2
     VIOLATION OF CALIFORNIA BUSINESS & PROFESSIONS CODE
         SECTION 17200 ET SEQ. — “FRAUDULENT” CONDUCT
                (On Behalf of the California Subclass)

          44.      Plaintiff realleges the preceding paragraphs as if fully set forth

    herein and, to the extent necessary, pleads this cause of action in the

    alternative.

                                             11
Case 2:21-cv-04296-MCS-KS Document 1 Filed 05/24/21 Page 15 of 25 Page ID #:15




          45.    Plaintiff has standing to pursue this claim as Plaintiff has

    suffered injury in fact and has lost money or property as a result of Defendant’s

    actions as set forth above.

          46.    Class members have suffered injury in fact and have lost money

    or property as a result of Defendant’s actions as set forth above.

          47.    Defendant’s actions as alleged in this Complaint constitute

    “fraudulent” conduct within the meaning of California Business and

    Professions Code Section 17200 et seq.

          48.    Defendant’s      business   practices,   as   alleged   herein,   are

    “fraudulent” because it deceptively failed to reveal facts that are material in

    light of the protein nutrient representations that were made.

          49.    As a result of this “fraudulent” conduct, Plaintiff and members of

    the Class expended money they would not otherwise have spent, and received

    a lower quality product that did not provide the benefit they were assured it

    would provide.

          50.     Defendant’s     wrongful    business    practices   alleged   herein

    constituted, and continue to constitute, a continuing course of unfair

    competition since it continues to market and sell its products in a manner that

    offends public policy and/or in a fashion that is immoral, unethical, oppressive,

    unscrupulous and/or substantially injurious to its customers

          51.     Pursuant to Business and Professions Code Section 17203,

    Plaintiff and the California Subclass seek an order of this Court enjoining


                                             12
Case 2:21-cv-04296-MCS-KS Document 1 Filed 05/24/21 Page 16 of 25 Page ID #:16




    Defendant from continuing to engage in “fraudulent” business practices and

    any other act prohibited by law, including those acts set forth in this

    Complaint.

          52.      Plaintiff and the California subclass also seek an order requiring

    Defendant to make full restitution of all monies it has wrongfully obtained

    from Plaintiffs and the Subclass, along with all other relief allowable under

    Business and Professions Code Section 17200, et seq.

                               COUNT 3
     VIOLATION OF CALIFORNIA BUSINESS & PROFESSIONS CODE
          SECTION 17200 ET SEQ. — “UNLAWFUL” CONDUCT
                (On Behalf of the California Subclass)

          53.      Plaintiff realleges the preceding paragraphs as if fully set forth

    herein and, to the extent necessary, pleads this cause of action in the

    alternative.

          54.      Plaintiff has standing to pursue this claim as Plaintiff has

    suffered injury in fact and has lost money or property as a result of Defendant’s

    actions as set forth above.

          55.      Class members have suffered injury in fact and have lost money

    or property as a result of Defendant’s actions as set forth above.

          56.      Defendant’s actions as alleged in this Complaint constitute

    “unlawful” conduct within the meaning of California Business and Professions

    Code Section 17200, et seq.

          57.      Defendant’s business practices, as alleged herein, are “unlawful”

    because it deceptively failed to reveal facts that are material in light of the

                                            13
Case 2:21-cv-04296-MCS-KS Document 1 Filed 05/24/21 Page 17 of 25 Page ID #:17




    protein nutrient representations that were made, in contravention of binding

    legal requirements governing the accuracy of nutritional labelling.

          58.    As a result of this “unlawful” conduct, Plaintiff and members of

    the California Subclass expended money they would not otherwise have spent,

    and received a lower quality product that did not provide the benefit they were

    assured it would provide.

          59.     Defendant’s business practices alleged herein constituted, and

    continue to constitute, a continuing course of unfair competition since it

    continues to market and sell its products in a manner that offends public policy

    and/or in a fashion that is immoral, unethical, oppressive, unscrupulous and/or

    substantially injurious to its customers.

          60.    Pursuant to Business and Professions Code Section 17203,

    Plaintiff and the California Subclass seek an order of this court enjoining

    Defendant from continuing to engage in “unlawful” business practices and any

    other act prohibited by law, including those acts set forth in this Complaint.

          61.    Plaintiff and the California Subclass also seek an order requiring

    Defendant to make full restitution of all moneys it has wrongfully obtained

    from plaintiffs and the class, along with all other relief allowable under

    Business and Professions Code Section 17200, et seq.




                                           14
Case 2:21-cv-04296-MCS-KS Document 1 Filed 05/24/21 Page 18 of 25 Page ID #:18




                                     COUNT 4
                    VIOLATION OF CALIFORNIA BUSINESS &
                   PROFESSIONS CODE SECTION 17500 ET SEQ.
                      (On Behalf of the California Subclass)

          62.      Plaintiff realleges the preceding paragraphs as if fully set forth

    herein and, to the extent necessary, pleads this cause of action in the

    alternative.

          63.      Plaintiff has standing to pursue this claim as Plaintiff has

    suffered injury in fact and has lost money or property as a result of Defendant’s

    actions as set forth above.

          64.      Class members have suffered injury in fact and have lost money

    or property as a result of Defendant’s actions as set forth above.

          65.      Defendant engaged in advertising and marketing to the public

    and offered for sale advertising services on a nationwide basis, including in

    California.

          66.      Defendant engaged in the advertising and marketing alleged

    herein with the intent to directly or indirectly induce the sale of the Products

    to customers like Plaintiff.

          67.      Defendant’s advertisements and marketing representations

    regarding the characteristics of the Products were misleading and deceptive as

    set forth above.

          68.      At the time it made and disseminated the statements alleged

    herein, Defendant knew or should have known that the statements were



                                            15
Case 2:21-cv-04296-MCS-KS Document 1 Filed 05/24/21 Page 19 of 25 Page ID #:19




    untrue or misleading, and acted in violation of Business and Professions Code

    Section 17500, et seq.

          69.      Plaintiff seeks restitution, injunctive relief, and all other relief

    allowable under Business and Professions Code Section 17500, et seq.

                              COUNT 5
                VIOLATION OF VARIOUS STATE LAWS
         PROHIBITING UNFAIR & DECEPTIVE TRADE PRACTICES
                   (On Behalf of the National Class)

          70.      Plaintiff realleges the preceding paragraphs as if fully set forth

    herein and, to the extent necessary, pleads this cause of action in the

    alternative.

          71.      Plaintiff’s claims under California law are materially identical

    claims available to National Class members under the laws of the 50 states

    and Washington, D.C. which are amenable to Class treatment.

          72.      Plaintiff accordingly brings this claim for deceptive acts and

    practices in violation of various states’ consumer protection statutes against

    Defendant on behalf of the National Class.

          73.      Defendant has engaged in deceptive acts and unfair practices as

    described in this Complaint and those acts and practices have caused actual

    damage to Plaintiff and the National Class, as described herein.

          74.      Defendant’s deceptive and unfair trade practices have been

    carried out in the course of conducting Defendant’s business, trade, and

    commerce.



                                             16
Case 2:21-cv-04296-MCS-KS Document 1 Filed 05/24/21 Page 20 of 25 Page ID #:20




          75.    Defendant’s acts—including its use of deceptive and misleading

    nutritional labels on the Products—are willful, unfair, unconscionable,

    deceptive, contrary to public policy, and injurious to consumers.

          76.    Defendant’s acts and practices—including its deceptive and

    misleading statements and omissions in the marketing and labeling of the

    Products—would be material to any reasonable consumer’s decision whether

    to buy the Product.

          77.    Any objectively reasonable consumer acting reasonably in the

    circumstances would have been deceived and misled by Defendant’s acts and

    practices including its deceptive and misleading statements and omissions in

    the marketing and labeling of the Products.

          78.    Defendant’s acts and practices are unconscionable and actuated

    by bad faith, lack of fair dealing, actual malice, are accompanied by a wanton

    and willful disregard for consumers’ well-being, and are motivated solely by

    the desire for financial gain.

          79.    As a direct and proximate result of Defendant’s deceptive acts and

    practices, Plaintiff and the National Class have sustained actual damages

    including but not limited to those described herein.

          80.    Plaintiff and the National Class demand damages, attorneys’ fees

    and costs, and any other equitable and legal relief to which they may be

    entitled.




                                          17
Case 2:21-cv-04296-MCS-KS Document 1 Filed 05/24/21 Page 21 of 25 Page ID #:21




           81.    Such state laws may include but are not limited to: Ala. Code § 8-

    19-1 et seq.; Alaska Stat. § 45.50.471 et seq.; Ariz. Rev. Stat. Ann. § 44-1521 et

    seq.; Ark. Code Ann. § 4-88-101 et seq.; Colo. Rev. Stat. § 6-1-101 et seq.; Conn.

    Gen. Stat. § 42-110a et seq.; Del. Code Ann. tit. 6 § 2511 et seq. & 2580 et seq.;

    D.C. Code Ann. § 28-3901 et seq.; Fla. Stat. § 501.201 et seq.; Ga. Code Ann. §

    10-1-390 et seq.; Haw. Rev. Stat. § 480-1 et seq.; Idaho Code Ann. § 48-601 et

    seq.; 815 Ill. Comp. Stat. 505/1 et seq.; Ind. Code Ann. § 24-5-0.5-1 et seq.; Iowa

    Code § 714.16 et seq.; Kan. Stat. Ann. § 50-623 et seq.; Ky. Rev. Stat. Ann. §

    367.110 et seq.; La. Rev. Stat. Ann. § 51:1401 et seq.; Me. Rev. Stat. Ann tit. 5,

    § 205-A et seq.; Md. Code Ann., Com. Law § 13-101 et seq.; Mass. Gen. Laws ch.

    93A, § 1 et seq.; Mich. Comp. Laws § 445.901 et seq.; Minn. Stat. § 831 and §

    325F.67 et seq.; Miss. Code Ann. § 75-24-1 et seq.; Mo. Ann. Stat. § 407.010; et

    seq.; Mont. Code Ann. § 30-14-101 et seq.; Neb. Rev. Stat. Ann. § 59-1601 et

    seq.; Nev. Rev. Stat. Ann. § 598.0903 et seq.; N.H. Rev. Stat. Ann. § 358-A:1 et

    seq.; N.J. Stat. Ann. § 56:8-1 et seq.; N.M. Stat. § 57-12-1 et seq.; N.Y. Gen. Bus.

    Law § 349 et seq. and § 350 et seq.; N.C. Gen. Stat. § 75-1.1 et seq.; N.D. Cent.

    Code § 51-12-01 et seq. and § 51-15-01 et seq.; Ohio Rev. Code Ann. § 1345.01

    et seq.; Okla Stat. tit. 15, § 751 et seq.; Or. Rev. Stat. § 646.605 et seq.; 73 Pa.

    Stat. Ann. §§ 201-1 et seq.; R.I. Gen. Laws §§ 6-13.1-1 et seq.; S.C. Code Ann. §

    39-5-10 et seq.; S.D. Codified Laws § 37-24-1 et seq.; Tenn. Code Ann. § 47-18-

    1091 et seq.; Tex. Bus. & Com. Code Ann. § 17.41 et seq.; Utah Code Ann. § 13-

    11-1 et seq.; Vt. Stat. Ann. tit. 9, § 2451 et seq.; Va. Code Ann. §§ 59.1-196 et

                                            18
Case 2:21-cv-04296-MCS-KS Document 1 Filed 05/24/21 Page 22 of 25 Page ID #:22




    seq.; Rev. Code Wash. § 19.86.010 et seq.; W. Va. Code § 46A-6-101 et seq.; Wis.

    Stat. § 100.18 et seq.; and Wyo. Stat. Ann. §§ 40-12-101 et seq.

          82.      Defendant’s deceptive and unfair acts and practices are ongoing

    and may be expected to continue into the future absent relief.

          83.      Plaintiff, individually and on behalf of the National Class, seeks:

            a)     a declaration or declaratory judgment that Defendant’s acts and

                   practices have violated and continue to violate the laws of the

                   various states;

            b)     an order enjoining Defendant to refrain from the acts and

                   practices that have violated and continue to violate the deceptive

                   and unfair trade practices acts of the various states;

            c)     actual damages;

            d)     attorney’s fees and court costs; and

            e)     any other legal or equitable relief to which Plaintiff or the

                   National Class members may be entitled.

                                   COUNT 6
                            UNJUST ENRICHMENT
            (On Behalf of the National Class & California Subclass)

          84.      Plaintiff realleges the preceding paragraphs as if fully set forth

    herein and, to the extent necessary, pleads this cause of action in the

    alternative.

          85.      The laws of the 50 states and Washington, D.C., do not differ

    materially as to the elements of unjust enrichment (aka quasi contract).


                                            19
Case 2:21-cv-04296-MCS-KS Document 1 Filed 05/24/21 Page 23 of 25 Page ID #:23




          86.    Defendant, through its marketing and labeling of the Products,

    misrepresented and deceived Plaintiff and the Class and Subclass by failing to

    reveal facts that are material in light of the protein nutrient representations

    that were made.

          87.    Defendant did so for the purpose of enriching itself and it in fact

    enriched itself by doing so.

          88.    Plaintiff and the Class and Subclass conferred a benefit on

    Defendant by purchasing the Products, including an effective premium, above

    the true value of the Products. Defendant appreciated, accepted, and retained

    the benefit to the detriment of Plaintiff and the Class and Subclass.

          89.    Defendant continues to possess monies paid by Plaintiff and the

    Class and Subclass to which Defendant is not entitled.

          90.    Under the circumstances it would be inequitable for Defendant to

    retain the benefit conferred upon it and Defendant’s retention of the benefit

    violates fundamental principles of justice, equity, and good conscience.

          91.    Plaintiff, individually and on behalf of the Class and Subclass

    members, seeks disgorgement of Defendant’s ill-gotten gains. Plaintiff and the

    Class and Subclass seek the disgorgement and restitution of Defendant’s

    wrongful profits, revenue, and benefits, to the extent, and in the amount,

    deemed appropriate by the Court, and such other relief as the Court deems just

    and proper to remedy Defendant’s unjust enrichment.




                                          20
Case 2:21-cv-04296-MCS-KS Document 1 Filed 05/24/21 Page 24 of 25 Page ID #:24




                              PRAYER FOR RELIEF

          92.    WHEREFORE, Plaintiff respectfully requests the Court grant the

    following relief against Defendant:

            a)   that this action be certified as a class action; that Plaintiff be

                 appointed as class representative for the National Class and

                 California Subclass; and that the undersigned be appointed as

                 class counsel for the National Class and California Subclass;

            b)   that the Court enter an order requiring Defendant to bear the

                 costs of notification to the Class and Subclass members;

            c)   that the Court enter a declaration or declaratory judgment that

                 Defendant’s acts and practices have violated and continue to

                 violate California Business & Professional Code Sections 17200 et

                 seq. and 17500 et seq. and the laws of the various states cited

                 herein;

            d)   that the Court enter an order enjoining Defendant to refrain from

                 the acts and practices described herein;

            e)   that the Court enter an order requiring imposition of a

                 constructive trust and and/or disgorgement of Defendant’s ill-

                 gotten gains and to pay restitution to Plaintiff and all members

                 of the Class and Subclass to restore to the Plaintiff and members

                 of the Class and Subclass all funds acquired by means of any act

                 or practice declared by this Court to be an unlawful, fraudulent


                                          21
Case 2:21-cv-04296-MCS-KS Document 1 Filed 05/24/21 Page 25 of 25 Page ID #:25




                or unfair business act or practice, in violation of laws, statutes or

                regulations, or one constituting unfair competition;

           f)   that the Court distribute monies via fluid recovery or cy pres

                where necessary to prevent Defendant from retaining the benefits

                of its wrongful conduct;

           g)   actual damages including but not limited to compensatory,

                incidental,   consequential,    statutory,   treble,   and   punitive

                damages amounts the Court or jury will determine, in accordance

                with applicable law;

           f)   attorney’s fees and court costs, including all recoverable interest;

           g)   any other legal or equitable relief to which Plaintiff or the Class

                members or Subclass members may be entitled.

    TRIAL BY JURY IS DEMANDED.

                                           /s/ Charles C. Weller
                                           Charles C. Weller (Cal. SBN: 207034)
                                           Attorney for Plaintiff

                                            CHARLES C. WELLER, APC
                                            11412 Corley Court
                                            San Diego, California 92126
                                            Tel: 858.414.7465
                                            Fax: 858.300.5137

                                            May 24, 2021




                                           22
